         Case 1:20-cr-00028-SPW Document 64 Filed 12/02/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


UNITED STATES OF AMERICA,                    Case No. CR-20-28-BLG-SPW-2


              Plaintiff,
                                                  ORDER ALLOWING
 vs.                                           DEFENDANT TO APPEAR
                                                    IN PERSON FOR
RODRIGO GOMEZ,                                 SENTENCING HEARING


              Defendant.



       Upon the Defendant's Unopposed Motion for Leave to Appear in Person for

Sentencing Hearing(Doc. 63), and for good cause appearing,

       IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


The sentencing hearing presently set VIA VIDEO from the Big Horn County Jail

on Thursday, February 4, 2021 at 9:30 a.m. is VACATED and RESET to be held

in-person on Thursday, February 4, 2021 at 2;30 p.m.. in the Snowy Mountains

Courtroom ofthe James F. Battin U.S. Courthouse, Billings, Montana.

       The Clerk of Court is to notify counsel and the U.S. Marshals Service of the

making of this Order.

       DATED this            day of December,^20.


                                            SUSAN P. WAITERS
                                             United States District Judge
